IN THE COURT OF APPEALS OF IOWA

                                   No. 15-0151
                               Filed March 9, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

LUIS ANTONIO MALDONADO JR.,
      Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Webster County, Thomas J. Bice,

Judge.



      Luis Maldonado Jr. appeals following his guilty plea to one count of

assault with intent to commit serious injury. AFFIRMED.




      Shawn Smith of Shawn Smith, Attorney at Law, P.L.L.C., Ames, for

appellant.

      Thomas J. Miller, Attorney General, and Martha E. Trout, Assistant

Attorney General, for appellee.



      Considered by Vaitheswaran, P.J., Mullins, J., and Goodhue, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2015).
                                           2


MULLINS, Judge.

       Luis Maldonado Jr. appeals following his guilty plea to one count of

assault with intent to commit serious injury, an aggravated misdemeanor, in

violation of Iowa Code section 708.2(1) (2013). He claims the district court erred

in accepting his guilty plea1 and his attorney was ineffective in not filing a motion

in arrest of judgment because there was not a factual basis in the plea document,

and the court did not make express findings as to any additional parts of the

record, to support the element of intent to commit serious injury.

       We review the entire record to determine if there is a factual basis to

support the plea. See State v. Finney, 834 N.W.2d 46, 62 (Iowa 2013). Our de

novo review of the record indicates Maldonado admitted in the written plea that

he “did strike [the victim] with the intent to inflict serious injury and did so without

right or justification,” and the minutes of testimony disclose Maldonado

threatened to assault the victim and later actually assaulted the victim, breaking

the victim’s jaw. We find that because a factual basis supports his guilty plea,

Maldonado’s attorney was not ineffective in failing to file a motion in arrest of

judgment. We therefore affirm Maldonado’s conviction and sentence pursuant to

Iowa Court Rule 21.26(1)(a), (c), and (e).

       AFFIRMED.




1
  The State argues Maldonado failed to preserve error on this claim because he did not
move in arrest of judgment. See Iowa R. Crim. P. 2.24(3)(a) (providing that a defendant
is precluded from challenging the adequacy of a guilty plea on appeal unless the
defendant has filed a motion in arrest of judgment). Maldonado failed to file a motion in
arrest of judgment, and therefore, his claim is not preserved for our review. See id.